Citation Nr: 0117446	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-18 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for a 
scalp laceration scar with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1966 to June 1969.  
These matters come to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
granted entitlement to service connection for PTSD and 
assigned a 30 percent rating for the disorder.  In a November 
1999 rating decision the RO denied entitlement to a 
compensable disability rating for a scalp laceration scar 
with headaches.  The veteran perfected appeals of the rating 
assigned for PTSD and the denial of a compensable rating for 
the scar.

In a July 1999 letter to his Congressional representative the 
veteran requested that his claim for service connection for 
ruptured eardrums, hearing loss, and a stroke, which he 
claims resulted from the in-service head injury, be reopened.  
In September 1999 the RO informed the veteran that in order 
to reopen the previously denied claims, he had to submit new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156.  In a January 2000 statement the veteran's 
representative stated that the veteran disagreed with the 
contents of the September 1999 notice regarding the claim for 
service connection for ruptured eardrums, hearing loss, and a 
stroke, and requested that a statement of the case be issued.  
The RO issued a statement of the case in January 2000 that 
included as an issue on appeal "new and material evidence."  
The veteran subsequently submitted a substantive appeal in 
which he indicated that he was appealing all of the issues 
included in the statement of the case.  During a January 2001 
hearing the veteran provided testimony regarding the denial 
of service connection for ruptured eardrums, hearing loss, 
and a stroke, and his representative asserted that the rating 
decisions in which service connection was denied were clearly 
and unmistakably erroneous.

All decisions of the RO are subject to appeal to the Board.  
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.101 (2000).  
A "decision" is defined as "the resolution of all 
questions of law and fact that affect the provision of 
benefits."  38 U.S.C.A. § 511(a); Conary v. Derwinski, 3 
Vet. App. 109 (1992).  The RO's September 1999 notice to the 
veteran did not constitute a "decision," because in that 
notice the RO did not resolve any questions of law or fact 
pertaining to the claim for service connection for ruptured 
eardrums, hearing loss, or a stroke; the RO merely informed 
the veteran that new and material evidence was required to 
reopen the claim.  The RO has not at any time determined 
whether new and material evidence has, in fact, been 
submitted, or whether the claims should be reopened.  The 
Board finds, therefore, that because the RO has not issued a 
decision on this issue, an appeal pertaining to entitlement 
to service connection for ruptured eardrums, hearing loss, or 
a stroke is not within the Board's jurisdiction.  See 
Shockley v. West, 11 Vet. App. 208, 214 (1998) (a claim that 
is reasonably raised but not yet adjudicated by the RO is not 
within the Board's jurisdiction).  Because the veteran has 
now presented evidence pertaining to the claimed disorders, 
the issues of whether new and material evidence has been 
submitted to reopen the previously denied claims and whether 
the rating decisions in which service connection was denied 
were clearly and unmistakably erroneous are referred to the 
RO for appropriate action.

In the July 1999 letter to his Congressional representative 
the veteran also indicated that he had a skin disorder and 
respiratory problems, which he attributed to exposure to 
Agent Orange in Vietnam.  In the September 1999 notice the RO 
asked the veteran to submit evidence relevant to the claim 
for service connection based on Agent Orange exposure, but he 
failed to do so.  This issue is also referred to the RO for 
appropriate action.

Subsequent to certification of his appeal to the Board, 
during the January 2001 Board hearing, the veteran submitted 
additional evidence in support of his appeal.  He waived his 
right to have this evidence considered by the RO prior to the 
Board's review.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence designated by 
the veteran and provided him a medical examination in order 
to assist him in substantiating his claim for VA compensation 
benefits.

2.  The veteran's scalp laceration scar is no more than 
slightly disfiguring and not ulcerated and poorly nourished, 
tender and painful on objective demonstration, or productive 
of any functional limitation.  The veteran no longer has 
headaches.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a scalp 
laceration scar with headaches are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.31, 4.118, 4.124a, Diagnostic 
Codes 7800, 7803-7805, and 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in March 1968 the 
veteran complained of difficulty breathing, vertigo, and a 
headache after searching a series of tunnels while he was 
stationed in Vietnam.  A grenade had been thrown into the 
tunnels shortly before he entered.  The platoon corpsman took 
him to the aid station, where the physician described him as 
slightly disoriented, with a possible catatonic syndrome.  He 
was kept in the aid station overnight for observation and 
given medication for the headache.

An October 1968 treatment record indicates that in the 
previous month he was thrown through a windshield while in 
Vietnam, and that he experienced headaches and dizziness 
following the injury.  He was evaluated on return to the 
United States, and an X-ray study of the skull at that time 
revealed no abnormalities.  The service medical records make 
no further reference to a headache disorder, and his June 
1969 separation examination revealed no abnormalities other 
than a four-inch scar on the forehead and a one-inch scar on 
the right side of the forehead.

In June 1969 the veteran claimed entitlement to service 
connection for the residuals of the September 1968 head 
injury.  His claim was initially denied when he failed to 
appear for a scheduled examination.  He later requested that 
the claim be reopened, and the RO provided him a VA 
examination in December 1974.  During the examination the 
veteran reported having been involved in a truck accident in 
which the truck went off the road and overturned.  He 
received a cut on the forehead and eyebrow and was knocked 
unconscious; he woke up later in the hospital.  He stated 
that he had severe headaches after he was separated from 
service that had become less frequent.  At that time he had 
headaches every one to four weeks that lasted a couple of 
days.  The headaches sometimes lasted several days.  He 
reported having been hospitalized several months previously 
due to a headache that would not end, and he had undergone 
several tests and studies and received multiple medications 
for the headaches.  He described the headaches as being 
frontal, with occasional dizziness.

The physical and neurological examination revealed no 
abnormalities, other than two scars on the right side of the 
forehead.  One scar was curved and three and a half inches 
long and the second scar was three-fourths of an inch in 
length.  The examiner described the scars as somewhat visible 
but not disfiguring.  There was no palpable skull deformity, 
and an X-ray study of the skull was negative.  The examiner 
provided a diagnosis of scars of lacerations on the forehead 
and post-traumatic headaches.

In a January 1975 rating decision the RO granted service 
connection for scars, laceration of the forehead, with 
headaches, and assigned a zero percent rating for the 
disorder.  The zero percent rating has been in effect since 
1975.

A September 1980 medical report from John Meloy, M.D., 
indicates that the veteran had a long history of headaches, 
dating back at least ten years.  The headaches had become so 
severe that he had become unable to work in May 1980.  He 
described his headaches at that time as being bi-parietal and 
occipital in intensity, but otherwise generalized.  The 
headaches lasted for days at a time and were not relieved by 
any medication.  He reported having been a power lifter for 
years, which he discontinued one year previously.  He had 
undergone skull films, an electroencephalogram (EEG), and a 
computerized tomography (CT) scan, all of which were normal.  
During the testing the neurologist discovered that his blood 
pressure was markedly elevated, and he was hospitalized for 
the purpose of controlling the hypertension.  The physician 
stated that the headaches were not likely due to the 
hypertension because they were constant.

In another September 1980 medical report Carroll P. Osgood, 
M.D., stated that as a result of a neurological evaluation no 
cause for the headaches could be found.  The neurologist 
stated that the headaches were probably functional in nature.  
Dr. Osgood gave the veteran an injection of pain medication 
in the area of the occipital nerve in October 1980 due to 
recurrent headaches.

In January 1981 the veteran claimed entitlement to an 
increased rating for headaches.  At that time he stated that 
his headaches had become increasingly severe over the 
previous five years and resulted in a temporary disability 
retirement.  He submitted a March 1981 report from Peter F. 
Pontzer, M.D., in which Dr. Pontzer stated that the severe 
headaches could be due to his history of weight lifting or 
the uncontrolled hypertension.

In an April 1981 rating decision the RO denied entitlement to 
a compensable rating for the scalp laceration scars with 
headaches on the basis that the then-diagnosed headache 
disorder was due to severe hypertension, not the in-service 
head injury.

A June 1983 hospital summary from the Milton S. Hershey 
Medical Center Hospital indicates that the veteran had 
experienced a cerebral vascular accident at the brain stem.  
He continued to receive treatment for the residuals of the 
cerebral vascular accident, including right vocal cord 
paralysis, hypoventilation syndrome with polycythemia, and 
transient ischemic attacks.

In a February 1986 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes, based on the primary diagnoses of 
hypertension with stroke and diabetes mellitus.

The veteran claimed entitlement to an increased rating for 
the scalp laceration scars with headaches in October 1997.  

The veteran underwent a VA psychiatric examination in June 
1998, at which time he denied having had any headaches since 
a stroke in 1982, which left significant residuals.  He had 
incurred a myocardial infarction and undergone coronary 
artery bypass surgery in 1996.  He had been unemployed since 
the stroke in 1982, and had received disability benefits from 
the Social Security Administration since then.

The report of an October 1999 VA medical examination 
indicates that the veteran's forehead scar was approximately 
15 centimeters in length and extended from the right eyebrow 
to the right scalp.  The scar was non-tender, non-adherent, 
and of smooth texture.  There was no ulceration or break down 
of the skin, and minimal depression of the scar.  The 
examiner found no underlying tissue loss, inflammation, 
edema, or keloid formation.  He described the scar as normal 
skin color, and as minimally disfiguring.  He found that the 
scar did not result in any functional limitation.  The 
veteran denied that the scar caused any problems, other than 
cosmetic.

During the neurological evaluation the veteran reported 
having had constant headaches since the in-service head 
injury until 1985, when he had a stroke.  He denied having 
had any headaches since the stroke occurred.  The 
neurological examination was negative.

The veteran, his spouse, and his daughter provided testimony 
at a Board hearing in January 2001.  He again stated that he 
did not have any headaches after he had the stroke.  He 
denied that the scar had ever bothered him.  

The veteran submitted a January 2001 medical report from 
Gregory A. Kimble, D.O., in which the physician stated that 
the veteran had experienced a cerebral vascular accident with 
left-sided hemiparesis, from which he had recovered.  The 
physician also stated that he continued to receive treatment 
for bilateral lower extremity peripheral neuropathy, which 
had resulted in him being confined to a wheelchair.  He also 
had coronary artery disease, congestive heart failure, 
peripheral artery disease, and obstructive sleep apnea.  In 
addition to being confined to a wheelchair he was oxygen-
dependent.  He provided the opinion that the veteran was 
totally disabled and unable to become employable within the 
foreseeable future. The veteran waived initial consideration 
of this evidence by the RO.  

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).

The RO obtained the veteran's records of treatment from the 
VA medical center (MC) and provided him VA examinations in 
October 1999.  A photograph, which was noted at the time of 
the October 1999 examination, is in the claims folder.  The 
RO also provided the veteran statements of the case that 
included the rating criteria for the claimed disabilities.  

The veteran provided testimony at a hearing before the Board 
in January 2001.  He has not indicated the existence of any 
other evidence that is relevant to his claims.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the relevant evidence.


Evaluation of scalp laceration scars and headaches

Diagnostic Code 7800 for disfiguring scars of the head, face, 
and neck provides a 50 percent rating if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating applies if the scarring is severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 10 percent rating is provided if the scarring 
is moderately disfiguring, and the disorder is non-
compensable if slight.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent evaluation if a 
superficial scar is poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicates that other scars are to be evaluated based on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

Diagnostic Code 8100 for migraine provides a 50 percent 
disability rating if the disorder is manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating applies with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 10 percent rating applies with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  The disorder is non-compensable with less 
frequent attacks.  38 C.F.R. § 4.124a.

The evidence shows that the veteran's scalp laceration is 
manifested by a scar on the right side of the forehead that 
is no more than slightly disfiguring, not ulcerated or tender 
on objective demonstration, and not productive of any 
functional impairment.  Regarding the headaches, the veteran 
denies having had any headaches since his stroke in 1983.  
Thus, the Board finds that the criteria for a compensable 
rating have not been met, and that the preponderance of the 
evidence is against the claim of entitlement to a compensable 
rating for a scalp laceration scar with headaches.  38 C.F.R. 
§ 4.31.


ORDER

The claim of entitlement to a compensable rating for a scalp 
laceration scar with headaches is denied.


REMAND

In regard to the rating for PTSD, it is noted, initially, 
that since the appeal is from the initial rating assigned, 
consideration must be given to whether staged ratings (as per 
Fenderson v. West, 12 Vet. App. 119 (1999)) are warranted.  
At the time of a VA psychiatric examination in July 1998, the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60.  The veteran's treating psychologist, in an 
undated statement submitted directly to the Board, commented 
on the veteran's multiple disabilities and briefly noted the 
various symptoms of PTSD.  The psychologist assessed the 
veteran as demonstrating total occupational and social 
impairment, presumably from PTSD, but he did not assign a 
Global Assessment of Functioning (GAF) score for PTSD or 
specifically discuss the general criteria for rating 
psychiatric disorders.  There is also a November 9, 2000 
statement from the veteran's VA psychiatrist who reported 
that the veteran was totally disabled due to both his 
physical and psychiatric disabilities combined.  That doctor 
also did not report a GAF score.  Additionally, it is noted 
that the veteran's VA outpatient mental health records in the 
file are not up to date.  Thus, further development of the 
evidence is necessary before the claim for a higher rating 
for PTSD can be decided.  

Accordingly, the case is remanded for the following: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be asked to 
identify any additional evidence relevant 
to his PTSD that is not already of record.  
The RO should obtain any evidence 
identified but, in any event, must obtain 
a legible copy of the veteran's VA mental 
hygiene/psychiatric clinic records 
subsequent to those already on file.  

3.  Thereafter, the RO afford the veteran 
a comprehensive psychiatric examination, 
by a psychiatrist, to ascertain the 
current manifestations of PTSD and how and 
to what extent they result in the various 
signs or symptoms detailed in the general 
rating criteria for psychiatric disorders.  
The claims folder must be made available 
to the examiner, the review of which 
should be noted in the examination report.  
The examiner should discuss whether the 
veteran's PTSD produces such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech ; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (and 
their frequency); difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, 
recent events depressed mood, anxiety, 
suspiciousness.  The examiner should also 
indicate how and to what extent any such 
symptoms result in social and industrial 
impairment.  Additionally, the examiner 
must provide a Global Assessment of 
Functioning score, with a description of 
what the score signifies in terms of 
impairment. 

4.  The RO should ensure that the 
examination report addresses the Board 
concerns.  If it does not, it should be 
returned to the examiner for revision.  
The RO should then readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

After the completion of the foregoing development, the RO 
should review the case. If the decision remains adverse to 
the veteran, he and his representative should be furnished 
with a supplemental statement of the case and afforded an 
opportunity to respond. Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

